DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application is a 371 of PCT/US17/59365, filed October 31, 2017, which claims the benefit of an effective filing date under 35 USC 119(e) from US provisional application 62/416,017, filed November 1, 2016.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 27, 2021 and January 13, 2017 were in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS documents were considered and signed copies of the 1449 forms are attached. 

Election/Restrictions
Applicant’s election of Group I (claims 1-4, drawn to compounds), in the reply filed on June 27, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Further, Applicant’s election of the compound  
    PNG
    media_image1.png
    141
    173
    media_image1.png
    Greyscale
 in the same reply is also acknowledged.  The elected species reads on each of claims 1-4 within the elected group.   The requirement is still deemed proper and is therefore made FINAL.
In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
As indicated above, the examiner searched the compound based on the elected species above, wherein: no prior art was found which anticipates the instantly elected species.  Therefore, the search was still extended or broadened pursuant to MPEP 803.02 to include the the compounds described in the rejections herein. Since this scope was not found to be allowable, the scope of the search and examination was not extended further.

Status of the Claims
Currently, claims 1-10, 18-19, 21-22, 33, 50 and 55- 62 are pending in the instant application. Claims 5-10, 18-19, 21-22, 33, 50 and 55- 62 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention and/or species. Claims 1-4 read on an elected invention and species and are therefore under consideration in the instant application to the extent that they are readable on the elected embodiment and the additional species (indicated above) to which the search was extended.  Matter not embraced by the elected species or the extended search is therefore withdrawn from further consideration.  It has been determined that the entire scope claimed is not patentable. 

Claim Objections
Claim 4 is objected to for depending on a rejected base claim, but appears allowable if rewritten in independent form. 
Claim 2 is objected to because the moiety “OR” is recited twice in the definition of variable X.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In particular, the claims are indefinite because they recite that the moiety X may be OR or NR2, while the variable R is defined as being optionally substituted with X.  Accordingly, the claim contains a circular definition and the metes and bounds cannot be fully ascertained.  Appropriate correction and clarification is required.

Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 is drawn to a method of enzyme inhibition comprising contacting an RNA guided endonuclease-guide RNA complex with a small molecule.  Applicant has not described the claimed genus of "small molecule" of the claimed compound in a manner that would indicate they were in possession of the full scope of this genus.
 Regarding the requirement for adequate written description of chemical entities, Applicant's attention is directed to the MPEP §2163. In particular, Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089, 118 S. Ct. 1548 (1998), holds that an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, "not a mere wish or plain for obtaining the claimed chemical invention." Eli Lilly, 119 F.3d at 1566. The Federal Circuit has adopted the standard set forth in the Patent and Trademark Office ("PTO") Guidelines for Examination of Patent Applications under the 35 U.S.C. 112.1 "Written Description" Requirement ("Guidelines"), 66 Fed. Reg. 1099 (Jan. 5, 2001), which state that the written description requirement can be met by "showing that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics," including, inter aria, "functional characteristics when coupled with a known or disclosed correlation between function and structure..." Enzo Biochem, Inc. v. Gen-Probe Inc., 296 F.3d 316, 1324-25 (Fed. Cir. 2002) (quoting Guidelines, 66 Fed. Reg. at 1106 (emphasis added)). Moreover, although Eli Lilly and Enzo were decided within the factual context of DNA sequences, this does not preclude extending the reasoning of those cases to chemical structures in general. Univ. of Rochester v. G.D. Searle & Co., 249 Supp. 2d 216, 225 (W.D.N.Y. 2003).
In the instant case, the claims are drawn to a method of inhibition of an RNA guided endonuclease-guide RNA complex where the active step requires contact with any small molecule.  The claimed “small molecule” encompasses any and all small molecules having any unspecified structure.  Beyond the actual chemical formulae provided in the application (for example, Formula I, as elected) Applicants do not provide any support suggesting that any “small molecule” has actually been synthesized, or found to be useful for the claimed purpose.  Outside of the exemplified formulae, there is no synthetic method describing the production of any particular small molecule, or any other suggestion that Applicants were in possession of the large and unpredictable genus of a “small molecule” to be used in the claimed method.  None of the generic disclosure is described adequately enough to allow one skilled in the art to ascertain that Applicant is in possession of the entire scope of the claimed genus. Applicants have not described this genus in a manner that would allow one skilled in the art to immediately envisage any particular “small molecules” contemplated for use other than those described by way of chemical formula or name. As such, the claims lack adequate written description for the myriad of structures that could be embraced by the claimed “small molecule”
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/022636 (“the ‘636 publication”) and US 2009/0275568 (“the ‘568 publication”).
Applicant’s claims are drawn to a method of inhibition of an RNA guided endonuclease-guide RNA complex comprising contacting the complex with a small molecule. In particular, the elected invention requires that the small molecule is a compound of Formula (I) (see instant claim 2).
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
The ‘636 publication teaches a method for inhibition of an RNA guided endonuclease-guide RNA complex, the method comprising contacting the RNA guided endonuclease-guide RNA complex with a small molecule (method of inhibiting the gRNA).  The prior art also discloses binding activity of RNA endonucleases, such as Cas9 (RNA complex), wherein the method comprises attaching (which reads on contacting) a compound (which reads on a small molecule) to Cas9 (see Abstract).
The ‘568 publication discloses a small molecule having the formula 
    PNG
    media_image2.png
    117
    151
    media_image2.png
    Greyscale
 (see Abstract) and more specifically exemplifies compounds of the formula 
    PNG
    media_image3.png
    166
    144
    media_image3.png
    Greyscale
.  Each of examples 1-330 anticipates the instantly claimed Formula I and also reads on the “small molecule” required by instant claim 1.  As one example, Example 166 has the structure 
    PNG
    media_image4.png
    163
    250
    media_image4.png
    Greyscale
which reads on instant formula IB where R3 is H, R4 is phenyl, R1 is H, and R2 is L1-R where L1 is CO (i.e. CH2)n-RL where Rl is C1 group substituted with O, and R is cyclohexyl substituted with a branched alkyl group and a combination of N and O heteroatoms.
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
The difference between the ‘636 publication and the instant claims is that the art does not explicitly describe an example wherein the small molecule used in the method is one having Formula (I).

Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
To this end, MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."  Further, MPEP 2144.06 states that it is obvious to substitute art-recognized equivalents which are known for the same purpose. 
In the present case, it would have at least been obvious to try using the compounds taught by the ‘568 publication in the method of the ‘636 publication since both provide for methods of treating gastrointestinal disorders, such as inflammatory bowel disease (‘636 publication, paragraph [00100]; ‘568 publication, paragraph [0120]).  Thus, the prior art documents are at least reasonably pertinent to one another for being directed to treatment of the same disease, and there would have been at least a reasonable expectation of success.  In particular, the instant claims only require the active step of contacting the enzyme with a compound, where the required inhibition would necessarily occur by contacting an identical anticipatory compound.  Therefore, the claimed invention is prima facie obvious.
Absent a showing of surprising or unexpected results, the instantly claimed invention would have been prima facie obvious to the person of ordinary skill in the art.

Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-3 are rejected on the ground of nonstatutory double patenting over Claims 1-26 of US Patent Application 17/269,900.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the ‘900 application are drawn to an identical compound of Formula I as well as a method for using the compounds of formula I for inhibition of an RNA guided endonuclease-guide RNA complex (conflicting claims 10-23).  Notably, the patented claims are narrower in that they require a structure corresponding to instant R4=OH and instant R2 is linked through a C(=O) or SO2 group.   Further, anticipatory supporting examples are recited by the dependent conflicting claims (claims 4-6, for example).  Accordingly, a double patenting rejection is appropriate.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699